Appeal taken as of right and motion for leave to appeal from the order of the Appellate Division which denied a motion by the defendant to dismiss appeals taken by the Attorney-General and the District Attorney of Cayuga County from an order of the Supreme Court granting a motion by the defendant to vacate a judgment of conviction and for resentence, dismissed on the ground that the order sought to be reviewed is not appealable to this court.
Appeal taken as of right from the order of the Appellate Division which granted a motion by the Attorney-General to stay proceedings in an article 78 proceeding dismissed. Motion for leave to appeal from the order of the Appellate Division which granted a motion by the Attorney-General to stay proceedings in an article 78 proceeding granted. We treat the *Page 867 
order of the Appellate Division staying proceedings in the article 78 proceeding as a final order in a special proceeding.
Motion for permission to prosecute appeal as a poor person granted.
Motion for permission to have the appeal heard on the seven typewritten copies of the papers submitted on the motion and the one copy of the handprinted record on appeal granted.
Case set down for argument on March 18, 1948.